 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Paulstra CRC Corporation and United Steelworkers of America, AFLŒCIO, CLC. Case 7ŒCAŒ45527 March 18, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH This is a refusal-to-bargain case in which the Respon-dent is contesting the Union™s certification as bargaining representative in the underlying representation proceed-ing.  Pursuant to a charge filed on October 10, 2002, the General Counsel issued the complaint on October 21, 2002, alleging that the Respondent has violated Section 8(a)(5) and (1) of the Act by refusing the Union™s request to bargain following the Union™s certification in Case 7ŒRCŒ22179.  (Official notice is taken of the ﬁrecordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and denying in part the allegations in the complaint. On November 19, 2002, the General Counsel filed a Motion for Summary Judgment.  On November 22, 2002, the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment The Respondent admits its refusal to bargain, but con-tests the validity of the certification based on its objec-tions to conduct alleged to have affected the results of the election in the representation proceeding. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.1                                                                                                                                                        1  We therefore deny the Respondent™s requests that the complaint be dismissed and that it be awarded its costs and reasonable attorneys fees. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a Michigan cor-poration, with offices and a place of business located at 1300 S. County Farm Dr., P.O. Box 160, Ithaca, Michi-gan, has been engaged in the stamping, finishing, and nonretail sale of automotive parts.  The Respondent™s Ithaca facility is the only facility involved in this pro-ceeding.  During the calendar year ending December 31, 2001, the Respondent, in conducting its operations described above, purchased and received directly at its Ithaca, Michigan facility from points located outside the State of Michigan, goods and materials valued in excess of $50,000. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  The Certification Following the election held April 5, 2002, the Union was certified on August 29, 2002, as the exclusive col-lective-bargaining representative of the employees in the following appropriate unit:  All full-time and regular part-time production employ-ees, including production operators, department assis-tants, team leaders, quality department employees, stamping employees, phosphating employees, assem-bly employees, and rep-net technicians, employed by Respondent at its facility located at 1300 S. County Farm Drive, Ithaca, Michigan, but excluding all skilled trades employees, maintenance employees, machine mechanics, office clerical employees, technical em-ployees, professional employees, employees employed by temporary employment agencies, guards and super-visors as defined in the Act.  The Union continues to be the exclusive representative un-der Section 9(a) of the Act. B.  Refusal to Bargain By letter dated September 16, 2002, the Union re-quested the Respondent to bargain, and, by letter dated October 1, 2002, the Respondent refused to do so.  We   Members Schaumber and Walsh did not participate in the underly-ing representation proceeding.  However, they agree that the Respon-dent has not raised any new matters warranting a hearing in this pro-ceeding and that summary judgment is appropriate. 338 NLRB No. 120  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2find that this refusal constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing since October 1, 2002, to bargain with the Union as the exclusive collective-bargaining representa-tive of employees in the appropriate unit, the Respondent has engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act. REMEDY Having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, and, if an understanding is reached, to embody the understanding in a signed agreement.   To ensure that the employees are accorded the services of their selected bargaining agent for the period provided by the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins to bargain in good faith with the Union.  Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Paulstra CRC Corporation, Ithaca, Michi-gan, its officers, agents, successors, and assigns, shall 1.  Cease and desist from (a)  Refusing to bargain with United Steelworkers of America, AFLŒCIO, CLC, as the exclusive bargaining representative of the employees in the bargaining unit. (b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, bargain with the Union as the exclusive representative of the employees in the following appro-priate unit on terms and conditions of employment, and if an understanding is reached, embody the understanding in a signed agreement:  All full-time and regular part-time production employ-ees, including production operators, department assis-tants, team leaders, quality department employees, stamping employees, phosphating employees, assem-bly employees, and rep-net technicians, employed by Respondent at its facility located at 1300 S. County Farm Drive, Ithaca, Michigan, but excluding all skilled trades employees, maintenance employees, machine mechanics, office clerical employees, technical em-ployees, professional employees, employees employed by temporary employment agencies, guards and super-visors as defined in the Act.  (b) Within 14 days after service by the Region, post at its facility in Ithaca, Michigan, copies of the attached notice marked ﬁAppendix.ﬂ2  Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since October 1, 2002. (c)Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsi-ble official on a form provided by the Region attesting to the steps that the Respondent has taken to comply.    Dated, Washington, D.C.,  March 18, 2003   Wilma B. Liebman,                        Member   Peter C. Schaumber,                       Member   Dennis P. Walsh,                            Member  (SEAL)          NATIONAL LABOR RELATIONS BOARD                                                                    2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  PAULSTRA CRC CORP. 3APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE National Labor Relations Board An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT refuse to bargain with United Steelworkers of America, AFL-CIO, CLC, as the exclusive representa-tive of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bar-gaining unit:  All full-time and regular part-time production employ-ees, including production operators, department assis-tants, team leaders, quality department employees, stamping employees, phosphating employees, assem-bly employees, and rep-net technicians, employed by us at our facility located at 1300 S. County Farm Drive, Ithaca, Michigan, but excluding all skilled trades em-ployees, maintenance employees, machine mechanics, office clerical employees, technical employees, profes-sional employees, employees employed by temporary employment agencies, guards and supervisors as de-fined in the Act. PAULSTRA CRC CORPORATION    